FLANIGAN, Judge.
On October 24, 1973, appellant was convicted of felonious stealing, was sentenced to a five-year prison term and was placed on probation by the trial court. The order granting probation included certain conditions. On January 7, 1974, the trial court received, from the State Probation and Parole Officer, a “report of violation of conditions of probation.” On February 25, 1974, the trial court held a hearing “on the matter of revocation of probation.” The defendant and his attorney were present. Following the hearing appellant’s probation was revoked. Thereafter, appellant filed his notice of appeal “from the order revoking defendant’s parole and ordering him committed pursuant to the sentence previously imposed.”
The State has filed a motion to dismiss the appeal for the reason that “an order of parole revocation is not reviewable by direct appeal.” The motion is sustained.
Defendant does not have a right of appeal from a revocation of probation after a hearing thereon. § 549.141, RSMo 1969, V.A.M.S.; State v. Phillips, 443 S.W.2d 139 (Mo.1969); State v. Gideon, 510 S.W.2d 190 (Mo.App.1974).
Other remedies, including habeas corpus [Moore v. Stamps, 507 S.W.2d 939 (Mo.App., 1974)] or prohibition [State ex rel. Douglas v. Buder, 485 S.W.2d 609 (Mo.1972)], may be available to defendant, if factually supported.
The appeal is dismissed.
HOGAN, C. J., and STONE, TITUS and BILLINGS, JJ., concur.